DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-16 and 18-20) and species Ad C6 in the reply filed on September 29, 2022 is acknowledged.

Status of the Claims
	Claims 1-8 and 17 have been withdrawn as being directed to a non-elected invention.  Claims 12 and 20 have been withdrawn as being directed to a non-elected species.  Claims 9-11, 13-16 and 18-19 are under examination at this time.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 should recite the superscripts for 108 and 1011.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11, 13-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-13 of U.S. Patent No. 9624510.
The instant claims are directed to a replication-incompetent adenovirus vector comprising: 
a) open reading frame (ORF) ORF 1 and ORF2 of E3 genomic region; 
b) selective deletion of E3 genomic region consisting of ORF3, ORF4, ORF5, ORF6, and ORF7; 
c) at least one ORF selected from the group consisting of ORF8 and ORF9; and
d) at least one ORF encoding an antigenic protein.
The patented claims are directed to a replication-incompetent adenovirus vector comprising a deletion in the E3 open reading frame (ORF) of ORF3, ORF4, ORF5, ORF6, and ORF7; and comprising at least one ORF selected from the group consisting of ORF8 and ORF9.  Claim 13 states that the vector can further comprise all or an antigenic portion of an HIV-1 envelope protein.
Instant claims 10-11, 13-16 and 18-19 are taught by patented claims 2-3, 5-8 and 10-11, respectively.  It would be obvious for one of ordinary skill in the art to incorporate an antigen in each of the vectors taught by patented claims 2-3, 5-8 and 10-11 for gene therapy purposes.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 9-11, 13-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10407696.
The instant claims are directed to a replication-incompetent adenovirus vector comprising: 
a) open reading frame (ORF) ORF 1 and ORF2 of E3 genomic region; 
b) selective deletion of E3 genomic region consisting of ORF3, ORF4, ORF5, ORF6, and ORF7; 
c) at least one ORF selected from the group consisting of ORF8 and ORF9; and
d) at least one ORF encoding an antigenic protein.
The patented claims are directed to a replication-incompetent adenovirus vector comprising: a) open reading frame (ORF) ORF1 and ORF2 of E3 genomic region; b) selective deletion of E3 genomic region consisting of ORF3, ORF4, ORF5, ORF6, and ORF7; and, c) further comprising at least one ORF encoding a non-adenoviral anti-apoptotic protein.  Claim 8 states that the vector can further comprise an ORF encoding an antigenic protein.
Instant claims 10-11, 13-16 and 18-19 are taught by patented claims 3-4, 6-7, and 9-12, respectively.  It would be obvious for one of ordinary skill in the art to incorporate an antigen in each of the vectors taught by patented claims 3-4, 6-7, and 9-12 for gene therapy purposes.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 9-11, 13-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10822619.
The instant claims are directed to a replication-incompetent adenovirus vector comprising: 
a) open reading frame (ORF) ORF 1 and ORF2 of E3 genomic region; 
b) selective deletion of E3 genomic region consisting of ORF3, ORF4, ORF5, ORF6, and ORF7; 
c) at least one ORF selected from the group consisting of ORF8 and ORF9; and
d) at least one ORF encoding an antigenic protein.
The patented claims are directed to a replication-incompetent adenovirus vector comprising: 
a) open reading frame (ORF) ORF1 and ORF2 of E3 genomic region; 
b) a selective deletion of E3 genomic region consisting of ORF3, ORF4, ORF5, ORF6, and ORF7; 
c) at least one ORF encoding a non-adenoviral anti-apoptotic protein; and 
d) at least one ORF encoding all or an antigenic portion of an antigenic protein selected from the group consisting of an envelope protein of HIV-1, an envelope protein of HCV, a protein of Mycobacterium and a protein of Plasmodium.
Instant claims 10-11, 13-16 and 18-19 are taught by patented claims 3-4, 6-7, and 9-12, respectively.  It would be obvious for one of ordinary skill in the art to incorporate an antigen in each of the vectors taught by patented claims 3-4, 6-7, and 9-12 for gene therapy purposes.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648